Exhibit 10.8


Plan Document
and
Summary Plan Description
of the
L. B. Foster Company
Key Employee Separation Plan


As Amended and Restated
Effective February 22, 2018









--------------------------------------------------------------------------------






L. B. FOSTER COMPANY
KEY EMPLOYEE SEPARATION PLAN
ARTICLE 1.INTRODUCTION
1.1    Purpose. The purposes of this L. B. Foster Company Key Employee
Separation Plan is to assist the Company to retain the services of key employees
by providing eligible employees of the Company and its Affiliates with certain
severance and welfare benefits in the event their employment is involuntarily
terminated (or constructively terminated) in connection with a Change in
Control. This document is designed to serve as both the Plan document and the
summary plan description for the Plan. The legal rights and obligations of any
person having an interest in the Plan are determined solely by the provisions of
the Plan, as interpreted by the Plan Administrator.
1.2    Term of the Plan. The Plan shall generally be effective as of the
Effective Date, but subject to amendment from time to time in accordance with
Article 7 hereof. The Plan shall continue until terminated pursuant to Article 7
hereof.
ARTICLE 2.    DEFINITIONS
Except as may otherwise be specified or as the context may otherwise require,
the following terms shall have the respective meanings set forth below whenever
used herein:
(a)    “Affiliate” shall mean any parent entities, affiliated Subsidiaries
and/or divisions of the Company.
(b)    “Base Pay” shall mean the Participant’s annual base salary rate,
exclusive of bonuses, commissions, employee benefits and other incentive and/or
stock-based compensation, as in effect immediately preceding the Participant’s
Date of Termination.
(c)    “Benefit Factor” shall mean the multiple which has been assigned to each
Participant for purposes of determining the Participant’s benefit under
Section 4.1(b).
(d)    “Benefit Plans” shall mean the insurance and health and welfare benefits
plans and policies to which Participant is entitled to participate.
(e)    “Board” shall mean the Board of Directors of the L. B. Foster Company.
(f)    “Cause” shall mean that by majority vote, the Board has determined in
good faith that any of the following has occurred:
(i)    Participant’s conduct, by act or omission, constitutes gross negligence
or willful misconduct in the performance of the duties and services required of
Participant;
(ii)    Participant has been convicted of, or has entered a plea of guilty or
nolo contendere to, a felony, or Participant has engaged in fraudulent or
criminal activity relating to the scope of Participant’s employment (whether or
not prosecuted);







--------------------------------------------------------------------------------




(iii)    Participant’s conduct, by act or omission, constitutes a material
violation of the Company’s Legal and Ethical Conduct Policy Guide, as amended
from time to time;
(iv)    Participant’s conduct, by act or omission, constitutes a continuing or
repeated failure to perform the duties as requested in writing by the
Participant’s supervisor(s) or the Board after Participant has been afforded a
reasonable opportunity (not to exceed 30 days) to cure such breach;
(v)    Participant has committed a felony or lesser crime involving moral
turpitude; or
(vi)    Participant’s conduct constitutes a foreseeable risk that the Company
and/or its Affiliates may be brought into public disgrace or disrepute in any
material respect.
(g)    “Change in Control” shall mean the first to occur, after the Effective
Date, of any of the following:
(i)    the consummation of any merger, consolidation or business combination in
which the shareholders of the L.B. Foster Company immediately prior to the
merger, consolidation or business combination do not own at least a majority of
the outstanding equity interests of the surviving parent entity;
(ii)    the sale of all or substantially all of the Company’s assets in a single
transaction or a series of related transactions;
(iii)    the acquisition of beneficial ownership or control, directly or
indirectly, through one transaction or a series of transactions (including,
without limitation, power to vote) of a majority of the outstanding common stock
of the Company by any “person” as such term is defined under sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, (but excluding the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, and any corporation or other entity owned, directly
or indirectly, by the shareholders of the L. B. Foster Company in substantially
the same proportions as their ownership of shares of L.B. Foster Company’s
common stock); or
(iv)    a contested election of directors of the Board, including with respect
to directors elected under any proxy access procedures included in L.B. Foster
Company’s organizational documents, as a result of which or in connection with
which the persons who were directors of the L.B. Foster Company before such
election or nominees approved by the Board for election to the Board cease to
constitute a majority of the Board.
Upon the occurrence of a Change in Control as provided above, no subsequent
event or condition shall constitute a Change in Control for purposes of the Plan
with the result that there can be no more than one Change in Control hereunder.
(h)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.


- 3 -



--------------------------------------------------------------------------------




(i)    “COBRA Continuation Period” shall mean the continuation period for
medical and dental insurance to be provided under the terms of this Plan which
shall commence on the first day of the calendar month following the month in
which the Date of Termination falls.
(j)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(k)    “Committee” shall mean the Compensation Committee of the Board, or any
successor committee designated by the Board.
(l)    “Company” shall mean the L. B. Foster Company, a Pennsylvania
corporation, and its parent entities, Subsidiaries and Affiliates as may employ
a Participant from time to time; provided that a Subsidiary which ceases to be,
directly or indirectly, through one or more intermediaries, controlling,
controlled by or under common control with the L. B. Foster Company prior to a
Change in Control (other than in connection with and as an integral part of a
series of transactions resulting in a Change in Control) shall, automatically
and without any further action, cease to be (or be a part of) the Company and
its Affiliates for purposes hereof.
(m)    “Covered Change in Control Termination” shall mean, with respect to a
Participant, if, during the 90-day period immediately preceding a Change in
Control, or on or within the two-year period immediately following a Change in
Control, the occurrence of an Involuntary Termination Associated with a Change
in Control.
(n)    “Date of Termination” shall mean the date on which a Covered Change in
Control Termination occurs.
(o)    “Disability” shall mean the Participant’s physical or mental incapacity,
with reasonable accommodation, to perform his or her usual duties with such
condition likely to remain continuously and permanently as determined by the
Committee.
(p)    “Effective Date” shall mean December 9, 2008.
(q)    "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended.
(r)    “Good Reason” shall mean the Participant’s Separation from Service by the
Participant as a result of the occurrence, without the Participant’s written
consent, of one of the following events:
(i)    A material reduction in the Participant’s annual Base Pay (unless such
reduction relates to an across-the-board reduction similarly affecting
Participant and all or substantially all other executives of the Company and its
Affiliates);
(ii)    The Company makes or causes to be made a material adverse change in the
Participant’s position, authority, duties or responsibilities which results in a
significant diminution in the Participant’s position, authority, duties or
responsibilities, excluding any change made in connection with (A) a
reassignment to a New Job Position, or (B) a termination of Participant’s
employment with the Company for Disability, Cause, death, or temporarily as a
result of Participant’s incapacity or other absence for an extended period;


- 4 -



--------------------------------------------------------------------------------




(iii)    A relocation of the Company’s principal place of business, or of
Participant’s own office as assigned to Participant by the Company to a location
that increases Participant’s normal work commute by more than 50 miles; or
(iv)    Any other action by the Company that constitutes a material breach of
the employment agreement, if any, under which Participant’s services are to be
performed.
In order for Participant to terminate for Good Reason, (A) the Company must be
notified by Participant in writing within 90 days of the event constituting Good
Reason, (B) the event must remain uncorrected by the Company for 30 days
following such notice (the “Notice Period”), and (C) such termination must occur
within 60 days after the expiration of the Notice Period.
(s)    “Involuntary Termination Associated With a Change in Control” means the
Participant’s Separation from Service in connection with a Change in Control:
(i) by the Company and any Affiliate for any reason other than (A) Cause, (B)
the Participant’s death, or (C) the Participant’s Disability; or (ii) on account
of the Participant’s voluntary termination of employment for Good Reason.
(t)    “New Job Position” shall mean a change in the Participant’s position,
authority, duties or responsibilities with the Company or any Affiliate due to
the Participant’s demonstrated inadequate or unsatisfactory performance,
provided the Participant had been notified of such inadequate performance and
had been given at least 30 days to cure such inadequate performance.
(u)    “Notice of Termination” shall mean a notice given by the Company or
Participant, as applicable, which shall indicate the specific termination
provision in the Plan relied upon and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Participant’s employment under the provisions so indicated.
(v)    “Participant” shall have the meaning ascribed by Article 3 hereof.
(w)    “Plan” shall mean this L. B. Foster Company Key Employee Separation Plan,
as it may be amended from time to time in accordance with Article 7 hereof.
(x)    “Plan Administrator” shall have the meaning ascribed by Article 12
hereof.
(y)    “Release” shall have the meaning ascribed by Section 4.3.
(z)    “Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.
(aa)    “Separation from Service” shall mean a Participant’s termination of
employment with the Company (including all persons treated as a single employer
under Section 414(b) and 414(c) of the Code) that constitutes a “separation from
service” within the meaning of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”). For purposes hereof, the determination
of controlled group members shall be made pursuant to the provisions of Section
414(b) and 414(c) of the Code; provided that the language “at least 50 percent”
shall be used instead of “at least 80 percent” in each place it appears in
Section 1563(a)(1), (2) and


- 5 -



--------------------------------------------------------------------------------




(3) of the Code and Treas. Reg. § 1.414(c)-2; provided, further, where
legitimate business reasons exist (within the meaning of Treas. Reg. §
1.409A-1(h)(3)), the language “at least 20 percent” shall be used instead of “at
least 80 percent” in each place it appears. Whether a Participant has
experienced a Separation from Service will be determined based on all of the
facts and circumstances and in accordance with the guidance issued under Section
409A. A Participant will be presumed to have experienced a Separation from
Service when the level of bona fide services performed permanently decreases to
a level less than twenty percent (20%) of the average level of bona fide
services performed during the immediately preceding thirty-six (36)-month period
or such other period as provided by regulation.
(bb)    “Stock” shall mean the common stock, par value $.01 per share, of the
L. B. Foster Company.
(cc)    “Subsidiary” shall mean any Company controlled entity.
ARTICLE 3.    PARTICIPATION
3.1     Employees of the Company or any Affiliate who are selected for
participation by the Committee, in its sole discretion, as provided in Article 5
hereof, shall be eligible to participate in the Plan. Any such employee selected
to participate in the Plan shall be referred to herein as “Participant.” The
initial Participants and their respective Benefit Factors shall be selected and
approved by the Committee. The Committee, in its discretion, may add
Participants to the Plan and assign and approve for each of them their
respective Benefit Factors, from time to time, and shall periodically review and
update the list of Participants.
3.2    Notwithstanding the foregoing and subject to Section 7.2, the Committee
may terminate a Participant’s participation in the Plan at any time, in its sole
and absolute discretion. Subject to Section 7.2, a termination of Participant’s
employment with the Company and any Affiliate except under the circumstances
described in Section 4.1, shall automatically, with no further act on the part
of the Company or any Affiliate, terminate any right of such Participant to
participate, or receive any benefits under, this Plan.
ARTICLE 4.    BENEFITS    
4.1    Compensation and Benefits. In the event a Covered Change in Control
Termination occurs with respect to a Participant, the Company shall pay and
provide to the Participant the following severance benefits; provided, however,
that the benefits provided under Sections 4.1(b)-(d) shall be subject to
Participant’s timely execution and non-revocation of the Release described in
Section 4.3:
(a)    (i) any Base Pay earned, accrued or owing to him or her through the Date
of Termination, (ii) any individual bonuses or individual incentive compensation
not yet paid, but due and payable under the Company’s and/or its Affiliates’
plans for years prior to the year of Participant’s termination of employment,
(iii) reimbursement for all reasonable and customary expenses incurred by
Participant in performing services for the Company prior to the Date of
Termination, subject to receipt by the Company of appropriate documentation in
accordance with policies established from


- 6 -



--------------------------------------------------------------------------------




time to time and (iv) payment equal to the amount of accrued, but unused,
vacation time in accordance with the Company’s policies and practices with
respect to vacation time.


(b)     A lump sum cash payment equal to the applicable Benefit Factor
multiplied by: (i) Participant’s Base Pay in effect as of the Date of
Termination; plus (ii) the Participant’s target annual bonus opportunity under
the L.B. Foster Company Executive Annual Incentive Compensation Plan, or any
successor executive annual bonus plan thereto, for the year in which the Date of
Termination occurs multiplied by the Participants average percentage of target
achievement under such plan for the three full calendar years preceding the year
in which the Date of Termination occurs or, if greater, the three full calendar
years ended before the Change in Control; provided, however, that if the
Participant was not employed for three full calendar years preceding the year in
which the Date of Termination occurs, then the product of the Participant’s
target annual bonus opportunity be multiplied by the aggregate average
percentage of target achievement of all participants under the plan during the
relevant three year period for purposes of this subsection (b)(ii).


(c)    To the extent permitted by applicable law and the Benefit Plans, the
Company shall maintain Participant’s paid coverage for medical, dental and
vision insurance (through the payment of Participant’s COBRA premiums) until the
earlier to occur of: (i) Participant obtaining the age of 65, (ii) the date
Participant is eligible for similar benefits to the benefits provided by the
Benefit Plans from another employer (and Participant must provide prompt notice
of eligibility with respect thereto to the Company), or (iii) the expiration of
the COBRA Continuation Period (generally 18 months). During the applicable
period of coverage described in the foregoing sentence, to the extent permitted
by applicable law and the Benefit Plans, Participant shall be entitled to
benefits, on substantially the same basis as would have otherwise been provided
had Participant not been terminated and the Company will have no obligation to
pay any benefits to, or premiums on behalf of, Participant after such period
ends. To the extent that such benefits are available under the Benefit Plans and
Participant had such coverage immediately prior to termination of employment,
such continuation of benefits for Participant shall also cover Participant’s
dependents for so long as Participant is receiving such benefits under this
Section 4.1(c). The COBRA Continuation Period for medical, dental and vision
insurance under this Section 4.1(c) shall be deemed to run concurrent with the
continuation period federally mandated by COBRA (generally 18 months), or any
other legally mandated and applicable federal, state, or local coverage period
for benefits provided to terminated employees under the health care plan(s).
(d)    A lump sum cash payment of $15,000 in order to cover the cost of
outplacement assistance services for Participant and other expenses associated
with seeking another employment position.
(e)    All payments to be made pursuant to this Section 4.1 shall be made, in
lump sum, no later than 60 days after the Date of Termination, subject, in the
case of the benefits provided under Sections 4.1(b)-(d), to the execution,
delivery and non-revocation of the release set forth in Section 4.3; provided,
however, that all benefits due under Section 4.1(c) shall be provided as
specified thereunder, and all payments due under Section 4.1(a)(ii) shall be
paid no later than the time provided for under the applicable plan or
arrangement in accordance with the applicable plan or arrangement terms.


- 7 -



--------------------------------------------------------------------------------




4.2    Vesting of Equity. With respect to any equity awards or grants made by
the Company or any Affiliate to a Participant under any applicable plan, program
or award agreement, upon a termination of Participant’s employment with the
Company and any Affiliate pursuant to Section 4.1, the Participant’s rights to
any such awards will continue to be governed by and subject to the terms and
conditions of the applicable plan, program or agreement, and related award
agreement, if any.
4.3    Release. Notwithstanding any other provision of the Plan to the contrary,
no payment or benefit otherwise provided for under or by virtue of this Article
4 of the Plan shall be paid or otherwise made available unless and until the
Participant executes (no later than 45 days after the Company has provided
estimates to the Participant relating to the payments to be made under the Plan)
and does not revoke a general release, non-disparagement and non-competition
agreement, in a form provided by the Company and substantially as attached as
Exhibit A hereto (the “Release”); provided, however, the Company reserves the
right to require a different or modified form of release if necessary under then
applicable law to effectuate the intent of a full general release to the
greatest extent permitted by law. The Company shall provide written notice to
the Participant of the obligation to provide a signed Release. If the Company
determines that the Participant has not fully complied with any of the terms of
the Release, the Company and any Affiliate may withhold benefits described in
this Article 4 of the Plan and/or discontinue the payment of such benefits and
may require the Participant, by providing written notice of such repayment
obligation to the Participant, to repay any portion or such benefits already
received under the Plan. If the Company notifies a Participant that repayment of
all or any portion of the benefits received under the Plan is required, such
amounts shall be repaid within 30 calendar days of the date written notice is
sent. Any remedy under this Section 4.3 shall be in addition to, and not in
place of, any other remedy, including injunctive relief, that the Company and
any Affiliate may have.
4.4    WARN. Notwithstanding any other provision of the Plan to the contrary,
payments made pursuant to this Plan are not intended to be in addition to
pay-in-lieu-of notice under the Worker Adjustment and Retraining Notification
Act (“WARN”), Labor Code Section 1400 et seq., or any other applicable federal,
state or local law or regulation. Should benefits under any such law or
regulation become payable, payment of any benefit hereunder to a Participant as
a consequence of the Participant’s Covered Change in Control Termination shall
be reduced accordingly or, alternatively, payments previously made under this
Plan will be treated as having been paid to satisfy such other benefit
obligations (other than state unemployment compensation if applicable).
4.5    Termination of Employment on Account of Disability, Cause or Death.
Notwithstanding anything in this Plan to the contrary, if the Participant’s
employment with the Company and any Affiliate terminates on account of
Disability, Cause or because of his or her death, the Participant shall not be
considered to have terminated employment under Section 4.1 of this Plan and
shall not receive benefits pursuant to this Article 4 of the Plan.
Notwithstanding, the Participant shall be entitled to receive disability
benefits under any disability program then maintained by the Company or any
Affiliate that covers the Participant as provided under the terms of such
disability program.
ARTICLE 5.    ADMINISTRATION


- 8 -



--------------------------------------------------------------------------------




5.1    The Plan shall be administered by the Committee. The Committee shall be
the “administrator” and a “named fiduciary” under the Plan for purposes of
ERISA.
5.2    The Committee shall have the full and absolute power, authority and sole
discretion to construe, interpret and administer the Plan, to make factual
determinations, to correct deficiencies therein, and to supply omissions,
including resolving any ambiguity or uncertainty arising under or existing in
the terms and provisions of the Plan, which determinations shall be final,
conclusive, and binding on the Company, its Affiliates, the Participant and any
and all interested parties.
5.3    The Committee may delegate any and all of its powers and responsibilities
hereunder to other persons. Any such delegation may be rescinded at any time by
written notice from the Committee to the person to whom delegation is made.
5.4    The Committee shall have the full and absolute authority to employ and
rely on such legal counsel, actuaries and accountants (which may also be those
of the Company and its Affiliates), and other agents, designees and delegatees,
as it may deem advisable to assist in the administration of the Plan.
ARTICLE 6.    PARACHUTE TAX PROVISIONS
6.1    The provisions of this Article 6 shall apply notwithstanding anything in
this Plan to the contrary. In the event that it shall be determined that any
payment or distribution to or for the benefit of the Participant, whether paid
or payable or distributed or distributable pursuant to the terms of this Plan or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code, the Company and its Affiliates will
apply a limitation on the Payment amount as specified in Section 6.2.
6.2    The aggregate present value of the Payments under Article 4 of this Plan
(“Plan Payments”) shall be reduced (but not below zero) to the Reduced Amount.
The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of Plan Payments without causing any
Payment to be subject to the limitation of deduction under Section 280G of the
Code. For purposes of this Article 6, “present value” shall be determined in
accordance with Section 280G(d)(4) of the Code.
6.3    Except as set forth in the next sentence, all determinations to be made
under this Article 6 shall be made by the nationally recognized independent
public accounting firm used by the Company immediately prior to the Change in
Control (“Accounting Firm”), which Accounting Firm shall provide its
determinations and any supporting calculations to the Company and the
Participant within ten (10) days of the Participant’s Date of Termination;
provided, however, that, in the event the Accounting Firm will not or cannot
make such a determination, the Company and its Affiliates shall select such
other appropriate firm to make such determination. The value of the
Participant’s non-competition covenant under Section 4 of the Release shall be
determined by independent appraisal by a nationally-recognized business
valuation firm, and a portion of the Plan Payments shall, to the extent of that
appraised value, be specifically allocated as reasonable compensation for such
non-competition covenant and shall not be treated as a parachute payment.


- 9 -



--------------------------------------------------------------------------------




6.4    All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Article 6 shall be borne solely by the
Company and its Affiliates.
ARTICLE 7.    AMENDMENT AND TERMINATION
7.1    Subject to Section 7.2, the Committee shall have the right in its
discretion at any time to amend the Plan in any respect or to terminate the Plan
prior to a Change in Control for any reason.
7.2    Notwithstanding any other provision of the Plan to the contrary, the Plan
(including, without limitation, this Section 7.2) as applied to any particular
Participant may not be amended or terminated at any time within the 90 day
period immediately prior to, on or after the occurrence of a Change in Control
in any manner adverse to the interests of such Participant, without the express
written consent of such Participant, except in the event (a) of a termination of
Participant’s employment with the Company and its Affiliates under the
circumstances described in Section 4.5 and/or (b) the Committee determines to
amend the Plan in order to conform the provisions of the Plan with Section 409A,
the regulations issued thereunder or an exception thereto, regardless of whether
such modification, amendment, or termination of the Plan shall adversely affect
the rights of a Participant under the Plan; and/or (c) of the Company’s material
noncompliance with any financial reporting requirement under the securities laws
or other applicable law whereby the Company is required to prepare an accounting
restatement applicable to any financial reporting period; and/or (d) a
deterioration in the financial condition, revenues or profitability of the
Company.
ARTICLE 8.    EMPLOYMENT RIGHTS
Nothing expressed or implied in this Plan will create any right or duty on the
part of the Company, any Affiliate or the Participant to have the Participant
remain in the employment of the Company or any Affiliate.
ARTICLE 9.    MISCELLANEOUS
9.1    (a)    The Company and its Affiliates shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company and its
Affiliates (taken as a whole) expressly to assume and agree to perform under the
terms of the Plan in the same manner and to the same extent that the Company and
its Affiliates would be required to perform it if no such succession had taken
place (provided that such a requirement to perform which arises by operation of
law shall be deemed to satisfy the requirements for such an express assumption
and agreement), and in such event the Company and its Affiliates (as constituted
prior to such succession) shall have no further obligation under or with respect
to the Plan. Failure of the Company and its Affiliates to obtain such assumption
and agreement with respect to any particular Participant prior to the
effectiveness of any such succession shall be a breach of the terms of the Plan
with respect to such Participant and shall constitute Good Reason for purposes
of this Plan. Effective upon a transfer or assignment of this Plan, the term
“Company” shall mean any successor to the Company’s business or assets as
aforesaid which assumes and agrees (or is otherwise required) to perform the
Plan. Nothing in this Section 9.1(a) shall be deemed to cause any event or
condition which would otherwise constitute a Change in Control not to constitute
a Change in Control.


- 10 -



--------------------------------------------------------------------------------




(b)    To the maximum extent permitted by law, the right of any Participant or
other person to any amount under the Plan may not be subject to voluntary or
involuntary anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors of the Participant or such
other person.
(c)    The terms of the Plan shall inure to the benefit of and be enforceable by
the personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees of each Participant. If a Participant
shall die while an amount would still be payable to the Participant hereunder if
he or she had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of the Plan to the
Participant’s devisee, legatee or other designee or, if there is no such
designee, their estate.
9.2    Except as expressly provided in Article 4 hereof, Participants shall not
be required to mitigate damages or the amount of any payment or benefit provided
for under the Plan by seeking other employment or otherwise, nor will any
payments or benefits hereunder be subject to offset in the event a Participant
does mitigate.
9.3    Payments to be made under this Plan are intended to comply with, or be
excepted from coverage under, Section 409A and shall be construed accordingly.
Notwithstanding any provision of this Plan to the contrary, if any benefit
provided under this Plan is subject to the provisions of Section 409A (and not
excepted therefrom), the provisions of the Plan shall be administered,
interpreted and construed in a manner necessary to comply with Section 409A (or
disregarded to the extent such provision cannot be so administered, interpreted,
or construed). Accordingly, if a Participant is a “specified employee” for
purposes of Section 409A (as such term is defined in Section 409A, and
determined in accordance with the procedures established by the Company) and a
payment subject to Section 409A to the Participant is due upon Separation from
Service, such payment shall be delayed for a period of six months after the date
the Participant experiences a Separation from Service (or, if earlier, the death
of the Participant). Each payment under the Plan shall be treated as a separate
payment for purposes of Section 409A. In no event may a Participant directly or
indirectly designate the calendar year of any payment to be made under the Plan.
If the maximum period during which a Participant has the ability to consider and
revoke a Release hereunder would span two taxable years then, regardless of when
the Participant signs the Release and the revocation period expires, payment of
the severance benefits hereunder that are subject to Section 409A will be made
or commence no earlier than the beginning of the second of such taxable years.
The Company reserves the right to accelerate, delay or modify distributions to
the extent permitted under Section 409A and other binding guidance promulgated
thereunder.
9.4    Notwithstanding any provision of this Plan to the contrary, the Company
shall not be liable for, and nothing provided or contained in this Plan will be
construed to obligate or cause the Company to be liable for, any tax, interest
or penalties imposed on a Participant related to, or arising with respect to,
any violation of Section 409A.
9.5    All notices under the Plan shall be in writing, and if to the Company or
the Committee, shall be delivered to the General Counsel of the L. B. Foster
Company, or mailed to the L. B. Foster Company’s principal office, addressed to
the attention of the General Counsel of the L. B. Foster Company; and if to a
Participant (or the estate or beneficiary thereof), shall be


- 11 -



--------------------------------------------------------------------------------




delivered personally or mailed to the Participant at the address appearing in
the records of the Company and its Affiliates.
9.6    Unless otherwise determined by the Company in an applicable plan or
arrangement, no amounts payable hereunder shall be deemed salary or compensation
for the purpose of computing benefits under any employee benefit plan or other
arrangement of the Company and/or any Affiliate for the benefit of employees
unless the Company shall determine otherwise.
9.7    Participation in the Plan shall not limit any right of a Participant to
receive any payments or benefits under any employee benefit or executive
compensation plan of the Company and/or its Affiliates; provided that in no
event shall any Participant be entitled to any payment or benefit under the Plan
which duplicates a payment or benefit received or receivable by the Participant
under any severance or similar plan or policy of the Company and/or its
Affiliates.
9.8    Any payments hereunder shall be made out of the general assets of the
Company. Each Participant shall have the status of general unsecured creditors
of the Company, and the Plan constitutes a mere promise by the Company to make
payments under the Plan in the future as and to the extent provided herein.
9.9    The Company shall be entitled to withhold from any payments or deemed
payments any amount of tax withholding required by law.
9.10    The invalidity or unenforceability of any provision of the Plan shall
not affect the validity or enforceability of any other provision of the Plan
which shall remain in full force and effect.
9.11    The use of captions in the Plan is for convenience. The captions are not
intended to, and do not, provide substantive rights.
9.12    Except as otherwise preempted by the laws of the United States, the Plan
shall be construed, administered and enforced according to the laws of the
Commonwealth of Pennsylvania, without regard to principles of conflicts of law,
and any action relating to this Plan must be brought in state and federal courts
located in the Commonwealth of Pennsylvania.
ARTICLE 10.    CLAIMS PROCEDURE
Adverse Benefit Determinations
Each terminated Participant may contest the administration of the benefits (but
not the level of benefits) by completing and filing a written claim for
reconsideration with the Plan Administrator within 90 days (or 45 days in the
case of a claim necessitating a determination of Disability) of the time that
the Participant has knowledge of the relevant facts constituting the basis for
the Participant’s claim. If the Plan Administrator denies a claim in whole or in
part, the Plan Administrator will provide notice to the Participant, in writing,
within 90 days after the claim is filed, unless the Plan Administrator
determines that an extension of time for processing is required. In the event
that the Plan Administrator determines that such an extension is required,
written notice of the extension shall be furnished to the Participant prior to
the termination of the initial 90-day period. The extension shall not exceed a
period of 90 days from the end of the initial period of time and the extension


- 12 -



--------------------------------------------------------------------------------




notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan Administrator expects to render the benefit
decision. Notwithstanding the foregoing, in the case of a claim necessitating a
determination of Disability, the Plan Administrator may notify the terminated
employee within the initial 45-day period that the Plan Administrator needs up
to an additional 30 days to review the claim. If the Plan Administrator
determines that additional time is necessary to review the claim, the Plan
Administrator will notify the terminated employee of an additional 30-day
extension.


The written notice of a denial of a claim shall set forth, in a manner
calculated to be understood by the terminated employee:
1the specific reason(s) for the denial;
2
specific reference to the specific Plan provisions on which the denial is based;

3
a description of any additional material or information which must be submitted
for the Participant to perfect the claim, and an explanation of why such
material or information is necessary;

4
in the case of any claim necessitating a determination of Disability, a copy of
any internal rule, guideline, protocol, or other similar criterion relied upon
in making the initial determination or a statement that such a rule, guideline,
protocol, or other criterion was relied upon in making the determination and
that a copy of such rule will be provided to the terminated employee upon
request and free of charge or a statement that such rules, guidelines,
protocols, standards or other similar criteria do not exist; and

5
an explanation of the Plans claims review procedure and the time limits
applicable to such procedures, including a statement of the Participant’s right
to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on appeal.

Appeal of Adverse Benefit Determinations


The Participant or the Participant’s duly authorized representative shall have
an opportunity to appeal a claim denial to the “Named Appeals Fiduciary” (as
described below) for a full and fair review. The Participant or the
Participant’s duly authorized representative may:


1.
request a review upon written notice to the Plan Administrator within 60 days
(or 180 days in the case of a claim necessitating a determination of Disability)
after receipt of a notice of the denial of a claim for benefits;



2.
submit written comments, documents, records, and other information relating to
the claim for benefits; and





- 13 -



--------------------------------------------------------------------------------




3.
examine the Plan and obtain, upon request and without charge, copies of all
documents, records, and other information relevant to the Participant’s claim
for benefits.



The Named Appeals Fiduciary’s review shall take into account all comments,
documents, records, and other information submitted by the terminated employee
relating to the claim, without regard to whether such information was submitted
or considered by the Plan Administrator in the initial benefit determination. A
determination on the review by the Named Appeals Fiduciary will be made not
later than 60 days (or 45 days in the case of a claim necessitating a
determination of Disability) after receipt of a request for review, unless the
Named Appeals Fiduciary determines that an extension of time for processing is
required. In the event that the Named Appeals Fiduciary determines that such an
extension is required, written notice of the extension shall be furnished to the
terminated employee prior to the termination of the initial review period. The
extension shall not exceed a period of 120 days (or 90 days in the case of a
claim necessitating a determination of Disability) from the receipt of the
terminated employee’s notice of appeal, and the extension notice shall indicate
the special circumstances requiring an extension of time and the date on which
the Named Appeals Fiduciary expects to render the determination on review.


The written determination of the Named Appeals Fiduciary shall set forth, in a
manner calculated to be understood by the terminated employee:


1.
the specific reason or reasons for the decision;



2.
specific reference to the specific Plan provisions on which the decision is
based;



3.
the terminated employee’s right to receive, upon request and without charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits;



4.
in the case of any claim necessitating a determination of Disability, a copy of
any internal rule, guideline, protocol, standards or other similar criterion
relied upon in making the initial determination or a statement that such a rule,
guideline, protocol, or other criterion was relied upon in making the
determination and that a copy of such rule will be provided to the terminated
employee upon request and free of charge or a statement that such rules,
guidelines, protocols, standards or other similar criteria do not exist; and



5.
a statement of the employee’s right to bring a civil action under section 502(a)
of ERISA.



Requirement to Exhaust Claims Procedure


No person may bring an action for any alleged wrongful denial of Plan benefits
in a court of law unless the claims and appeals procedures set forth above are
exhausted and a final determination is made by the Plan Administrator. If the
Participant or other interested person challenges a decision of the Plan
Administrator, a review by the court of law will be limited to


- 14 -



--------------------------------------------------------------------------------




the facts, evidence and issues presented to the Plan Administrator during the
claims and appeals procedure set forth above. Issues not raised with the Plan
Administrator will be deemed waived. Any lawsuit claiming entitlement to
benefits under the Plan, seeking clarification of any right to future benefits
or alleging any other right or remedy derived from or related to the Plan shall
be brought no later than six (6) months after the claims and appeals procedure
has been exhausted.
ARTICLE 11.    STATEMENT OF ERISA RIGHTS
As a Participant in the Plan, each Participant is entitled to certain rights and
protections under ERISA. ERISA provides that all Participants shall be entitled
to:
Receive Information About the Plan and Benefits
Examine, without charge, at the Plan Administrator’s office, all documents
governing the Plan.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and an updated summary plan description. The
Plan Administrator may make a reasonable charge for the copies.
Prudent Actions by Plan Fiduciaries
In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of Participants and beneficiaries. No one,
including a Participant’s employer or any other person, may fire such
Participant or otherwise discriminate against a Participant in any way to
prevent such Participant from obtaining a welfare benefit or exercising such
Participant’s rights under ERISA. However, this rule neither guarantees
continued employment, nor affects the Company’s right to terminate a
Participant’s employment for other reasons.
Enforce Participant Rights
If a Participant’s claim for a benefit is denied or ignored, in whole or in
part, a Participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant requests a copy of Plan documents and does not
receive them within 30 days, such Participant may file suit in a Federal court.
In such a case, the court may require the Plan Administrator to provide the
materials and pay such Participant up to $110 a day until Participant receives
the materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If a Participant has a claim for benefits
which is denied or ignored, in whole or in part, such Participant may file suit
in a state or Federal court. If a Participant is discriminated against for
asserting such Participant’s rights, such Participant may seek assistance from
the U.S. Department of Labor, or may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If a Participant is
successful the court may order the person such Participant


- 15 -



--------------------------------------------------------------------------------




has sued to pay these costs and fees. If a Participant loses, the court may
order such Participant to pay these costs and fees, for example, if it finds
such Participant’s claim is frivolous.
Assistance with Participant Question
If a Participant has any questions about the Plan, such Participant should
contact the Plan Administrator. If a Participant has any questions about this
statement or about such Participant’s rights under ERISA, or if a Participant
needs assistance in obtaining documents from the Plan Administrator, such
Participant should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in such Participant’s telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. A Participant may also obtain certain
publications about such Participant’s rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.
ARTICLE 12.    SUMMARY INFORMATION
The Plan is intended to be an “employee welfare benefit plan” within the meaning
of Section 3(1) of ERISA, 29 U.S.C. Section 1002(1), and 29 C.F.R. Section
2510.3-2(b). The Plan is intended to be a “separation pay plan” under Section
409A of the Code in accordance with the regulations issued thereunder and
related guidance, and shall be maintained, interpreted and administered
accordingly. Please review Article 7 entitled “Amendment and Termination”
regarding the Company’s reservation of rights to amend and terminate the Plan.
Name of Plan: The name of the plan under which benefits are provided is the L.
B. Foster Company Key Employee Separation Plan.
Plan Sponsor: The Sponsor of the Plan is:
L. B. Foster Company
415 Holiday Drive
Pittsburgh, PA 15220
Plan Administrator: The Plan Administrator of the Plan is:
The Compensation Committee
L. B. Foster Company
415 Holiday Drive
Pittsburgh, PA 15220
Employer Identification Number and Plan Number: The Employer Identification
Number (EIN) assigned to the Plan Sponsor by the Internal Revenue Service is
25-1324733. The Plan Number assigned to the Plan is 506.
Type of Plan: Severance Pay Employee Welfare Benefit Plan.
Type of Administration: The Plan is self-administered.


- 16 -



--------------------------------------------------------------------------------




Funding: Benefits payable under the Plan are provided from the general assets of
the Company.
Agent for Service of Legal Process: For disputes arising under the Plan, service
of legal process may be made upon the General Counsel of Plan Sponsor.
Plan Year: The Plan’s fiscal records are kept on a calendar year basis (January
1 through December 31).




- 17 -



--------------------------------------------------------------------------------






EXHIBIT A
[Sample Provisions - The Company reserves the right to require a different or
modified form of release.]
GENERAL RELEASE, NON-DISPARAGEMENT AND NON-COMPETITION AGREEMENT
THIS GENERAL RELEASE, NON-DISPARAGEMENT AND NON-COMPETITION AGREEMENT (the
“Agreement”) is made as of this _____ day of ___________, _____, by and between
________________________________ (the “Company”) and ___________________ (the
“Employee”).
WHEREAS, the Employee formerly was employed by the Company;
WHEREAS, the Employee was designated by the Compensation Committee of the Board
of Directors (the “Board”) or its delegate of L. B. Foster Company to receive
certain severance benefits in the event of a termination of Employee’s
employment under the circumstances set forth in the Key Employee Separation Plan
(the “Plan”) and;
WHEREAS, an express condition of the Employee’s entitlement to the payments and
benefits under the Plan is the execution without revocation of this Agreement;
and
WHEREAS, the Employee and the Company mutually desire to effectuate a full and
final general release of all claims and rights the Employee may have against the
Company to the fullest extent permitted by law, excepting only those rights and
claims that cannot, as a matter of law, be released with this Agreement; and
WHEREAS, the Employee and the Company mutually desire to terminate the
Employee’s employment effective _____________ ____, ____ (“Date of
Termination”); and
WHEREAS, the Company advises the Employee to consult with an attorney before
signing this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED by and between the Employee and the Company
as follows:
1.General Release.
(a)    To the fullest extent permitted by law, the Employee, for and in
consideration of the commitments of the Company as set forth in paragraph 7 of
this Agreement and the Plan, and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates, predecessors,
subsidiaries and parents, and their present or former officers, directors,
managers, stockholders, employees, members and agents, and its and their
respective successors, assigns, heirs, executors, and administrators and the
current and former trustees or administrators of any pension or other benefit
plan applicable to the employees or former employees of the Company
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which the Employee ever had, now has, or
hereafter







--------------------------------------------------------------------------------




may have, whether known or unknown, or which the Employee’s heirs, executors, or
administrators may have, by reason of any matter, cause or thing whatsoever,
from any time prior to the date of this Agreement, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to the Employee’s employment relationship with the Company, the terms
and conditions of that employment relationship, and the termination of that
employment relationship, including, but not limited to, any claims arising under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974, the Civil Rights Act of 1991, the Genetic Information
Non-Discrimination Act, the Family and Medical Leave Act, Section 1981 of
U.S.C., Title VII of the Civil Rights Act, the Equal Pay Act, the Pennsylvania
Human Relations Act, the Pennsylvania Equal Pay Law, the Pennsylvania
Whistleblower Law, the Pennsylvania Wage Payment and Collection Law, the
Pennsylvania Minimum Wage Law, the Pennsylvania Pregnancy, Childbirth and
Childrearing Law; if applicable, as well as any claims for alleged wrongful
discharge, discrimination or harassment, breach of an express or implied
contract, breach of the implied covenant of good faith and fair dealing,
defamation, intentional or negligent infliction of emotional distress,
promissory estoppel, whistleblower retaliation, other personal injury, fraud or
misrepresentation, invasion of privacy, negligence, retaliation, violation of
public policy and any other claims under any federal, state or local common law,
statutory, or regulatory provision, now or hereafter recognized, and any claims
for attorneys’ fees and costs. This Agreement is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract or discrimination of
any sort. The Employee is not waiving Employee’s right to vested benefits under
the written terms of the Company’s 401(k) Plan, claims for unemployment or
workers’ compensation benefits, any medical claim incurred during the Employee’s
employment that is payable under applicable medical plans or an employer-insured
liability plan, or claims that are not otherwise waivable under applicable law.
(b)    To the fullest extent permitted by law, and subject to the provisions of
paragraph 11 and paragraph 13 below, the Employee represents and affirms that
the Employee has not filed or caused to be filed on the Employee’s behalf any
charge, complaint or claim for relief against the Company or any Releasee and,
to the best of the Employee’s knowledge and belief, no outstanding charges,
complaints or claims for relief have been filed or asserted against the Company
or any Releasee on the Employee’s behalf; and the Employee has not reported any
improper, unethical or illegal conduct or activities to any supervisor, manager,
department head, human resources representative, agent or other representative
of the Company or any Releasee, to any member of the Company’s or any Releasee’s
legal or compliance departments, or to the ethics hotline, and has no knowledge
of any such improper, unethical or illegal conduct or activities. In the event
that there is outstanding any such charge, complaint or claim for relief, the
Employee agrees to seek its immediate withdrawal and dismissal with prejudice.
In the event that for any reason said charge, complaint or claim for relief
cannot be immediately withdrawn with prejudice, the Employee shall execute such
other papers or documents as the Company’s counsel determines may be necessary
from time to time to have said charge, complaint or claim for relief dismissed
with prejudice at the earliest appropriate time. Nothing herein shall prevent
the Employee from testifying in any cause of action when required to do so by
process of law. The Employee shall promptly inform the Company if called upon to
testify on matters relating to the Company.


- 2 -



--------------------------------------------------------------------------------




(c)    Employee does not waive any right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”) or participate in an investigation or
proceeding conducted by the EEOC, but explicitly waives any right to file a
personal lawsuit or receive monetary damages that the EEOC might recover if said
charge results in an EEOC lawsuit against the Company or Releasees.
(d)    Employee does not waive the right to challenge the validity of this
Agreement as a release of claims arising under the federal Age Discrimination in
Employment Act.
(e)    Employee does not waive rights or claims that may arise after the date
this Agreement is executed.
2.In consideration of the Company’s agreements as set forth in paragraph 6
herein, the Employee agrees to comply with the limitations set forth in Sections
3 and 4 of this Agreement.
3.    Ownership and Protection of Intellectual Property and Confidential
Information.
(a)    All information, ideas, concepts, improvements, innovations,
developments, methods, processes, designs, analyses, drawings, reports,
discoveries, and inventions, whether patentable or not or reduced to practice,
which are conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during Employee’s employment by the Company or any of
its affiliates, both before and after the date hereof (whether during business
hours or otherwise and whether on the Company’s premises or otherwise) which
relate to the business, products or services of the Company or its affiliates
(including, without limitation, all such information relating to corporate
opportunities, research, financial and sales data, pricing and trading terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within the
customer’s organizations or within the organization of acquisition prospects, or
marketing and merchandising techniques, prospective names, marks, and any
copyrightable work, trade mark, trade secret or other intellectual property
rights (whether or not composing confidential information), and all writings or
materials of any type embodying any of such items (collectively, “Work
Product”), shall be the sole and exclusive property of the Company or a Company
affiliate, as the case may be, and shall be treated as “work for hire.” It is
recognized that the Employee is an experienced executive in the business of the
Company and its affiliates and through several decades of prior work in the
industry acquired and retains knowledge, contacts, and information which are not
bound by this Section 3.
(b)    The Employee shall promptly and fully disclose all Work Product to the
Company and shall cooperate and perform all actions reasonably requested by the
Company (whether during or after the term of employment) to establish, confirm
and protect the Company’s and/or its affiliates’ right, title and interest in
such Work Product. Without limiting the generality of the foregoing, the
Employee agrees to assist the Company, at the Company’s expense, to secure the
Company’s and its affiliates’ rights in the Work Product in any and all
countries, including the execution by the Employee of all applications and all
other instruments and documents which the Company and/or its affiliates shall
deem necessary in order to apply for and obtain rights in such Work Product and
in order to assign and convey to the Company and/or its affiliates the sole and
exclusive right, title and interest in and to such Work Product. If the Company
is unable because of the Employee’s mental or physical incapacity or for any
other reason (including the Employee’s


- 3 -



--------------------------------------------------------------------------------




refusal to do so after request therefor is made by the Company) to secure the
Employee’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Work Product
belonging to or assigned to the Company and/or its affiliates pursuant to
Section 3(a) above, then the Employee by this Agreement irrevocably designates
and appoints the Company and its duly authorized officers and agents as the
Employee’s agent and attorney-in-fact to act for and in the Employee’s behalf
and stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents or copyright
registrations thereon with the same legal force and effect as if executed by the
Employee. The Employee agrees not to apply for or pursue any application for any
United States or foreign patents or copyright registrations covering any Work
Product other than pursuant to this paragraph in circumstances where such
patents or copyright registrations are or have been or are required to be
assigned to the Company or any of its affiliates.
(c)    The Employee acknowledges that the businesses of the Company and its
affiliates are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company and/or its
affiliates use in their business to obtain a competitive advantage over their
competitors. The Employee further acknowledges that protection of such
confidential business information and trade secrets against unauthorized
disclosure and use is of critical importance to the Company and its affiliates
in maintaining their competitive position. The Employee acknowledges that by
reason of the Employee’s duties to, and association with, the Company and its
affiliates, The Employee has had and will have access to, and has and will
become informed of, confidential business information which is a competitive
asset of the Company and its affiliates. The Employee hereby agrees that the
Employee will not, at any time during or after his or her employment by the
Company, make any unauthorized disclosure of any confidential business
information or trade secrets of the Company or its affiliates, or make any use
thereof, except in the carrying out of his employment responsibilities
hereunder. The Employee shall take all necessary and appropriate steps to
safeguard confidential business information and protect it against disclosure,
misappropriation, misuse, loss and theft. Confidential business information
shall not include information in the public domain (but only if the same becomes
part of the public domain through a means other than a disclosure prohibited
hereunder). The above notwithstanding, a disclosure shall not be unauthorized if
(i) it is required by law or by a court of competent jurisdiction or (ii) it is
in connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which Employee’s legal rights and obligations as an employee or
under this Agreement are at issue; provided, however, that the Employee shall,
to the extent practicable and lawful in any such events, give prior notice to
the Company of his or her intent to disclose any such confidential business
information in such context so as to allow the Company or its affiliates an
opportunity (which the Employee will not oppose) to obtain such protective
orders or similar relief with respect thereto as may be deemed appropriate. Any
information not specifically related to the Company and its affiliates would not
be considered confidential to the Company and its affiliates.
(d)    All written materials, records, and other documents made by, or coming
into the possession of, the Employee during the period of Employee’s employment
by the Company


- 4 -



--------------------------------------------------------------------------------




which contain or disclose confidential business information or trade secrets of
the Company or its affiliates, or which relate to the Employee’s Work Product
described in paragraph 3(a) above, shall be and remain the property of the
Company, or its affiliates, as the case may be. Upon termination of Employee’s
employment, for any reason, The Employee promptly shall deliver the same, and
all copies thereof, to the Company.
4.    Covenant Not To Compete.
In the event of the Employee’s Covered Change in Control Termination (as defined
in the Plan), the Company’s obligations to provide the payments and benefits set
forth in Article 4 of the Plan shall be expressly conditioned upon the
Employee’s covenants of confidentiality, not to compete and not to solicit as
provided herein. In the event the Employee breaches his or her obligations to
the Company as provided herein, the Company’s obligations to provide the
payments and benefits set forth in Article 4 of the Plan shall cease without
prejudice to any other remedies that may be available to the Company.
(a)    The Employee agrees that, for a period of one year following the
Employee’s Date of Termination (the “Non-Compete Period”), he or she will not,
in association with or as an officer, principal, manager, member, advisor,
agent, partner, director, material stockholder, employee or consultant of any
corporation (or sub-unit, in the case of a diversified business) or other
enterprise, entity or association, work on the acquisition or development of, or
engage in any line of business, property or project which is, directly or
indirectly, competitive with any business that the Company or any of its
affiliates engages in or is planning to engage in during the term of the
Employee’s employment with the Company or any affiliate of the Company,
including but not limited to, the manufacture and/or distribution of products
and services for the transportation and energy infrastructure sectors(the
“Business”). Such restriction shall cover the Employee’s activities anywhere in
the contiguous United States.
(b)    The Employee agrees that during the Non-Compete Period, the Employee will
not solicit or induce any person who is or was employed by any of the Company or
its affiliates at any time during such term or period (i) to interfere with the
activities or businesses of the Company or any of its affiliates or (ii) to
discontinue his or her employment with the Company or any of its affiliates.
(c)    The Employee agrees that during the Non-Compete Period, the Employee will
not, directly or indirectly, influence or attempt to influence any customers,
distributors or suppliers of the Company or any of its affiliates to divert
their business to any competitor of the Company or any of its affiliates or in
any way interfere with the relationship between any such customer, distributor
or supplier and the Company and/or any of its affiliates (including, without
limitation, making any negative statements or communications about the Company
and its affiliates). The Employee agrees that during such Non-Compete Period,
the Employee will not, directly or indirectly, acquire or attempt to acquire any
business in the contiguous United States to which the Company or any of its
affiliates, prior to the Employee’s Date of Termination, has made an acquisition
proposal relating to the possible acquisition of such business by the Company or
any of its affiliates, or has planned, discussed or contemplated making such an
acquisition proposal (such business, an “Acquisition Target”), or take any
action to induce or attempt to induce any


- 5 -



--------------------------------------------------------------------------------




Acquisition Target to consummate any acquisition, investment or other similar
transaction with any person other than the Company or any of its affiliates.
(d)    The Employee understands that the provisions of Sections 4(a), 4(b) and
4(c) hereof may limit his or her ability to earn a livelihood in a business in
which he or she is involved, but as a member of the management group of the
Company and its affiliates he or she nevertheless agrees and hereby acknowledges
that: (i) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company and any its
affiliates; (ii) such provisions contain reasonable limitations as to time,
scope of activity, and geographical area to be restrained; and (iii) the
consideration provided hereunder, including without limitation, any amounts or
benefits provided under Article 4 of the Plan, is sufficient to compensate the
Employee for the restrictions contained in Sections 4(a), 4(b) and 4(c) hereof.
In consideration of the foregoing and in light of the Employee’s education,
skills and abilities, the Employee agrees that he or she will not assert that,
and it should not be considered that, any provisions of Sections 4(a), 4(b) and
4(c) hereof otherwise are void, voidable or unenforceable or should be voided or
held unenforceable.
(e)    If, at the time of enforcement of Sections 3 or 4 of this Agreement, a
court shall hold that the duration, scope, or area restrictions stated herein
are unreasonable under circumstances then existing, the parties hereto agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed and directed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law. The
Employee acknowledges that he or she is a member of the Company’s and its
affiliates’ management group with access to the Company’s and its affiliates’
confidential business information and his services are unique to the Company and
its affiliates. The Employee therefore agrees that the remedy at law for any
breach by him or her of any of the covenants and agreements set forth in
Sections 3 and 4 hereof will be inadequate and that in the event of any such
breach, the Company and its affiliates may, in addition to the other remedies
which may be available to them at law, apply to any court of competent
jurisdiction to obtain specific performance and/or injunctive relief prohibiting
the Employee (together with all those persons associated with him or her) from
the breach of such covenants and agreements and to enforce, or prevent any
violations of, the provisions of this Agreement. In addition, in the event of a
breach or violation by the Employee of this Section 4, the Non-Compete Period
set forth in this paragraph shall be tolled until such breach or violation has
been cured.
(f)    Each of the covenants of Sections 3 and 4 hereof are given by the
Employee as part of the consideration for the benefits to be received by the
Employee under the Plan and as an inducement to the Company to grant such
benefits under the Plan and accept the obligations thereunder.
(g)    Provisions of Section 4 hereof shall not be binding on the Employee if
the Company fails to materially perform any material obligation under the Plan,
including, without limitation, the material failure of the Company to make
timely payments of monies due to the Employee under Article 4 of the Plan;
provided, that (i) the Employee has notified the Company in writing within 30
days of the date of the failure of the Company to materially perform such
material obligation and (ii) such failure remains uncorrected and/or uncontested
by the Company for 15 days following the date of such notice.


- 6 -



--------------------------------------------------------------------------------




5.    The Employee further agrees that the Employee will not disparage or
subvert the Company or any Releasee, or make any statement reflecting negatively
on the Company, its affiliated corporations or entities, or any of their
officers, directors, managers, members, employees, agents or representatives,
including, but not limited to, any matters relating to the operation or
management of the Company or any Releasee, the Employee’s employment and the
termination of the Employee’s employment, irrespective of the truthfulness or
falsity of such statement. This provision applies to all oral and written
statements, including, without limitation, posts on social media.
6.    In consideration for the Employee’s promises, as set forth herein, the
Company agrees to pay or provide to or for the Employee the payments and
benefits described in the Plan, the provisions of which are incorporated herein
by reference. Except as set forth in this Agreement, it is expressly agreed and
understood that Releasees do not have, and will not have, any obligations to
provide the Employee at any time in the future with any payments, benefits or
considerations other than those recited in this paragraph, or those required by
law, other than under the terms of any benefit plans which provide benefits or
payments to former employees according to their terms.
7.    The Employee understands and agrees that the payments, benefits and
agreements provided in this Agreement are being provided to him or her in
consideration for the Employee’s acceptance and execution of, and in reliance
upon the Employee’s representations in, this Agreement. The Employee
acknowledges that if the Employee had not executed this Agreement containing a
release of all claims against the Releasees, including, without limitation, the
covenants relating to confidentiality, non-competition and non-disparagement,
the Employee would not have been entitled to the payments and benefits set forth
in the Plan.
8.    The Employee acknowledges and agrees that this Agreement and the Plan
supersede any other agreement the Employee has with the Company or any Releasee
as to the subjects set forth in this Agreement. To the extent the Employee has
entered into any other enforceable written agreement with the Company or any
Releasee that contains provisions that are outside the scope of this Agreement
and the Plan and are not in direct conflict with the provisions in this
Agreement or the Plan, the terms in this Agreement and the Plan shall not
supercede, but shall be in addition to, any other such agreement. Except as set
forth expressly herein, no promises or representations have been made to the
Employee in connection with the termination of the Employee’s employment
agreement, if any, or offer letter, if any, with the Company, or the terms of
this Agreement or the Plan.
9.    The Employee agrees not to disclose the terms of this Agreement or the
Plan to anyone, except the Employee’s spouse, attorney and, as necessary,
tax/financial advisor. It is expressly understood that any violation of the
confidentiality obligation imposed hereunder constitutes a material breach of
this Agreement.
10.    The Employee represents that the Employee does not, without the Company’s
prior written consent, presently have in the Employee’s possession any records
and business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the “Corporate
Records”) provided by the Company and/or its predecessors, subsidiaries or
affiliates or obtained as a result of the Employee’s


- 7 -



--------------------------------------------------------------------------------




prior employment with the Company and/or its predecessors, subsidiaries or
affiliates, or created by the Employee while employed by or rendering services
to the Company and/or its predecessors, subsidiaries or affiliates. The Employee
acknowledges that all such Corporate Records are the property of the Company. In
addition, the Employee shall promptly return in good condition any and all
Company owned equipment or property, including, but not limited to, automobiles,
personal data assistants, facsimile machines, copy machines, pagers, credit
cards, cellular telephone equipment, business cards, laptops, computers, and any
other items requested by the Company. As of the Date of Termination, the Company
will make arrangements to remove, terminate or transfer any and all business
communication lines including network access, cellular phone, fax line and other
business numbers.
11.    Nothing in this Agreement, including the release clause, shall prohibit
or restrict the Employee from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. This Agreement
does not limit Employee’s right to receive an award from any Regulator that
provides awards for providing information relating to a potential violation of
law. The Employee does not need the prior authorization of Employer to engage in
conduct protected by this paragraph, and the Employee does not need to notify
Employer that the Employee has engaged in such conduct. Please take notice that
federal law provides criminal and civil immunity to federal and state claims for
trade secret misappropriation to individuals who disclose a trade secret to
their attorney, a court, or a government official in certain, confidential
circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2),
related to the reporting or investigation of a suspected violation of the law,
or in connection with a lawsuit for retaliation for reporting a suspected
violation of the law.
12.    The Employee agrees and acknowledges that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to the Employee.
13.    The Employee agrees and recognizes that should the Employee breach any of
the obligations or covenants set forth in this Agreement, the Company will have
no further obligation to provide the Employee with the consideration set forth
herein, and will have the right to seek repayment of all consideration paid up
to the time of any such breach. Further, the Employee acknowledges in the event
of a breach of this Agreement, Releasees may seek any and all appropriate relief
for any such breach, including equitable relief and/or money damages, attorneys’
fees and costs. Notwithstanding the foregoing, in the event the Company fails to
perform any material obligation under the Plan, including, without limitation,
the failure of the Company to make timely payments of monies due to Employee
under Article 4 of the Plan, this Release shall be null and void and Employee
shall have the right to pursue any and all appropriate relief for any such
failure, including monetary damages, attorneys’ fees and costs; provided, that
(i) Employee has notified the Company in writing within 30 days of the date of
the failure of the Company to materially


- 8 -



--------------------------------------------------------------------------------




perform such material obligation and (ii) such failure remains uncorrected
and/or uncontested by the Company for 15 days following the date of such notice.
14.    The Employee further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.
15.    The Employee represents that he or she is not a Medicare Beneficiary as
of the time he or she enters into this Agreement.
16.    This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.
17.    The parties agree that this Agreement shall be deemed to have been made
and entered into in Pittsburgh, Pennsylvania. Jurisdiction and venue in any
proceeding by the Company or Employee to enforce their rights hereunder is
specifically limited to any court geographically located in Pennsylvania.
18.    The Employee certifies and acknowledges as follows:
(a)    That the Employee has read the terms of this Agreement, and that the
Employee understands its terms and effects, including the fact that the Employee
has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any legal action
arising out of the Employee’s employment relationship with the Company and the
termination of that employment relationship; and
(b)    That the Employee has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Employee acknowledges
is adequate and satisfactory to him or her and which the Employee acknowledges
is in addition to any other benefits to which the Employee is otherwise
entitled; and
(c)    That the Company advises the Employee (in this writing) to consult with
an attorney before signing this Agreement; and
(d)    That the Employee does not waive rights or claims that may arise after
the date this Agreement is executed; and
(e)    That the Company has provided Employee with a period of forty-five (45)
days within which to consider this Agreement, and that the Employee has signed
on the date indicated below after concluding that this General Release,
Non‑Disparagement and Non-Competition Agreement is satisfactory to Employee; and
(f)    The Employee acknowledges that this Agreement may be revoked by him
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven (7) day revocation period. The Employee may revoke
the Agreement by sending a statement that he or she is revoking this Agreement,
addressed and delivered to [NAME], [TITLE],


- 9 -



--------------------------------------------------------------------------------




[MAILING ADDRESS], [EMAIL ADDRESS], [FAX NO., IF ANY]. In the event of a timely
revocation by the Employee, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.
[SIGNATURE PAGE FOLLOWS]


- 10 -



--------------------------------------------------------------------------------




Intending to be legally bound hereby, the Employee and the Company executed the
foregoing General Release, Non-Disparagement and Non-Competition Agreement this
______ day of ______________, _____.
Witness:    
EMPLOYEE


[COMPANY]
By:        Witness:    
Name:    

Title:    




- 11 -

